Title: To James Madison from Thomas Munroe, 23 September 1814
From: Munroe, Thomas
To: Madison, James


        
          23d. Sep 1814
        
        T. Munroe’s [sic] presents his most respectful Complimts. to the President, and forwards a note recd. from mr mills, the Architect who obtained the Premiums for the washington monument in Balto., & for the monumental Church at Richmond, & who is employed to erect those buildings.
        Mr M is the Son in law of Genl. J. Smith the representative in Congress from winchester, and devoted a day here lately to an examination of the walls of the Capitol & Presidents house.
      